PITTMAN, Judge,
concurring specially.
I concur in the main opinion, which is fully consistent with my dissenting opinion in J.W.J. v. P.K.R., 906 So.2d 182 (Ala.Civ. App.2005). However, I write specially to note, for the benefit of the bench and bar, that Act No. 2008-277, Ala. Acts 2008, replaces the statute at issue in this case, Ala.Code 1975, § 12-15-32, with a new Code section, Ala.Code 1975, § 12-15-117, that limits a juvenile court’s retained jurisdiction to cases in which “a child has been adjudicated dependent, delinguent, or in need of supervision ” (emphasis added). That new Code section, which takes effect January 1, 2009, legislatively abrogates Heller v. Heller, 558 So.2d 961 (Ala.Civ. App.1990), and M.U. v. K.W., 751 So.2d 22 (Ala.Civ.App.1999), as to future cases, thereby limiting (but not eliminating) the prospective precedential value that the main opinion in this case might otherwise have had. Similarly, Ala.Code 1975, § 26-17-10(e), which is also cited by the main opinion, has been repealed effective January 1, 2009. See Act No. 2008-376, Ala. Acts 2008, § 1.